     Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.812 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


SHERI KINNEY,

               Plaintiff,

v.                                                          Case No. 1:19-cv-604

                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                           OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB).

               On September 12, 2014, administrative law judge (ALJ) William G. Reamon

denied plaintiff’s application for DIB. PageID.41. Plaintiff filed the present application for DIB

on October 10, 2014. PageID.41. She alleged a disability onset date of September 13, 2014, which

was later amended to April 4, 2015. PageID.41. Plaintiff identified her disabling conditions as a

“hip and shoulder problem.” PageID.292. Prior to applying for DIB, plaintiff completed one year

of college and had past employment as an administrative assistant (customer relations specialist)

and material handler. PageID.49, 277, 293. ALJ Donna J. Grit reviewed plaintiff’s present claim

de novo and entered a written decision denying benefits on July 5, 2018. PageID.41-50. This

decision, which was later approved by the Appeals Council, has become the final decision of the

Commissioner and is now before the Court for review.



                                                1
   Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.813 Page 2 of 13




               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
   Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.814 Page 3 of 13




(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ GRIT’S DECISION

               Plaintiff’s claim failed at the fourth step of the evaluation. At the first step, ALJ

Grit found that plaintiff had not engaged in substantial gainful activity since the amended alleged

onset date of April 4, 2015, through her date last insured of December 31, 2017. PageID.43. At

the second step, the ALJ found that through the date last insured, plaintiff had the following severe

                                                 3
   Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.815 Page 4 of 13




impairments: left hip osteoarthritis and probable labral tear; degenerative disc disease of the

cervical and lumbar spine; and right ankle OS trigonum syndrome. PageID.44. At the third step,

the ALJ found that through the date last insured, plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.44.

               ALJ Grit decided at the fourth step that:

               After careful consideration of the entire record, I find that, through the date
       last insured, the claimant had the residual functional capacity to perform sedentary
       work as defined in 20 CFR 404.1567(a) in that she can lift, carry, push, and pull 10
       pounds occasionally and less than 10 pounds frequently; stand and walk two hours
       and sit up to six hours in an eight-hour day; no crawling, crouching, kneeling, or
       climbing ladders, ropes, or scaffolds; occasionally stoop and climb ramps or stairs;
       occasionally reach overhead; she has no limitation in her ability to balance; she
       should have no exposure to unprotected heights; no use of foot pedals; no exposure
       to dangerous moving machinery; and no exposure to vibration or extremes of cold.

PageID.44. The ALJ also found that through the date last insured, plaintiff was capable of

performing her past relevant work as an administrative assistant. PageID.48. This work did not

require the performance of work-related activities precluded by her residual functional capacity

(RFC). PageID.48-49. Accordingly, ALJ Grit found that plaintiff was not under a disability as

defined in the Social Security Act at any time from April 4, 2015 (the amended alleged onset date)

through December 31, 2017 (the date last insured). PageID.49.

               III.   DISCUSSION

               Plaintiff set forth two issues on appeal.

               A.     ALJ Grit erroneously applied res judicata in adopting ALJ Reamon’s
                      definition of plaintiff’s past relevant work

               In 2014, ALJ Reamon found that plaintiff had past relevant work as an

administrative assistant, which she performed from February 2005 until May 2012. PageID.129.

Based on the testimony of vocational expert (VE) Susan J. Rowe, ALJ Reamon found that this

                                                 4
    Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.816 Page 5 of 13




work was a skilled job with a Specific Vocational Preparation (SVP) of six (i.e., “[a] job with an

SVP six requires that the claimant have over one year of training up to and including two years of

training”). PageID.129. VE Rowe testified that the administrative assistant job is performed at

the sedentary exertional level per the Dictionary of Occupational Titles (DOT), and that plaintiff

would still be able to perform work as an administrative assistant with the nonextional limitations

of her RFC. PageID.129.

                 In the present case, ALJ Grit obtained vocational evidence from a different VE,

John A. Petrovich. VE Petrovich offered a different opinion than VE Rowe, referring to the

administrative assistant job as a “clerk” position, and stating “I resist categorizing the claimants

[sic] past relevant work as a clerk as having an SVP of six and being semi-skilled.” PageID.113.1

This led to the following exchange between ALJ Grit and VE Petrovich:

        [ALJ] Well, we actually can’t change what we can’t change, so under law, I’m
        stuck with Administrative Assistant, SVP of six, sedentary. So, that can’t be
        changed. You and I could resist it all we wanted, it wouldn’t matter. By law, it’s
        the same. So, I’m just looking for a DOT code and an actual exertion level on those.

        [VE] The DOT code for that work is 201.362-030. That work is normally performed
        at the sedentary exertional level with an SVP level of six. That work is semi-skilled.
        She describes, in her vocational report, performing that work at a light exertional
        level.

PageID.113. In addition, VE Petrovich also testified that plaintiff’s past relevant work as a forklift

operator and material handler was semi-skilled and medium work as normally performed, but

plaintiff may have performed it at a heavy exertional level. PageID.112.

                 Given plaintiff’s history, ALJ Grit set out the legal standard which the agency

applies to previous adjudications of a claimant’s RFC and past relevant work:

              Pursuant to Acquiescence Rulings 98-3(6) and 98-4(6), unless there is new
        and material evidence documenting a significant change in the claimant's condition,

1
 The Court notes that plaintiff’s counsel cited the page number in the administrative record (86) rather than the
“PageID.” number as required by the Court. Counsel is reminded to use the “PageID.” number in future Court filings.

                                                        5
   Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.817 Page 6 of 13




       a residual functional capacity and findings pertaining to past relevant work, made
       in a prior hearing decision by an Administrative Law Judge, are binding on
       subsequent adjudicators; as long as the subsequent claim arises under the same title
       of the Social Security Act. As discussed below, there is new and material evidence
       documenting a significant change in the claimant's condition. However, there is no
       new and material evidence related to the claimant’s work history. Consequently,
       the residual functional capacity contained in the prior final and binding decision is
       not adopted, but the finding of the jobs comprising her past relevant work is
       adopted.

PageID.41 (emphasis added).

              ALJ Grit applied this standard in determining whether plaintiff could perform her

past relevant work:

               The claimant has past relevant work as an administrative assistant (201.362-
       030), which is sedentary in exertion and skilled (SVP 6) as classified in the
       Dictionary of Occupational Titles (DOT), but which she performed at sedentary
       exertion. As an incidental note, the prior decision did not give the DOT code or the
       exertional level as the job was actually performed by the claimant in describing the
       administrative assistant job. This information has been added to the current decision
       as clarification.

               It must also be noted that the prior ALJ decision only addressed the job to
       which the claimant could return. There was no mention of the other job comprising
       the claimant’s past relevant work. This other job was that of a material handler
       (921.693-050), which is medium and semiskilled (SVP 3) as classified in the DOT,
       but which she performed at heavy exertion.

               As required by SSR 82-62, both jobs described constitute past relevant work
       because they consisted of substantial gainful activity, were performed long enough
       for the claimant to achieve average performance, and were performed within the
       relevant period.

               The DOT does not differentiate between various types of reaching, such as
       reaching overhead. Rather, it only describes reaching as a single category in the
       evaluation of jobs in the national economy. Therefore, as her testimony related to
       the reaching limitation contained in the given residual functional capacity, the
       vocational expert based her testimony on her professional knowledge and
       experience. After considering the professional qualifications of the vocational
       expert and all other evidence of record, I accept this testimony pursuant to SSR 00-
       4p and find the claimant is able to perform past relevant work as an administrative
       assistant as generally performed in the economy.




                                                6
      Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.818 Page 7 of 13




PageID.49. Based on this review, ALJ Grit found that plaintiff was not disabled at Step Four

because she could perform her past relevant work as an administrative assistant. Id.

                    Plaintiff contends that ALJ Grit erred “when she held that the previous ALJ’s ruling

on the nature of plaintiff’s past relevant work is binding.” Plaintiff’s Brief (ECF No. 9,

PageID.785). In support of her claim, plaintiff cites Early v. Commissioner of Social Security, 893

F.3d 929 (6th Cir. 2018).2 “Earley stands for the proposition that, when an ALJ evaluates a

subsequent application for benefits, covering a distinct period of time, the ALJ can properly

consider a previous ALJ’s RFC assessment and errs only when she considers the previous RFC a

mandatory starting point for the analysis.” Fish v. Saul, No. 1:20-cv-0143, 2020 WL 5094872 at

*4 (W.D. Mich. Aug. 28, 2020) (citing cases). Plaintiff’s claim fails because it does not involve

an RFC determination as addressed in Early. Rather, plaintiff’s claim involves a prior ALJ’s

finding with respect to her past relevant work as an administrative assistant. Plaintiff’s cursory

brief does not address the appropriate Acquiesence Ruling, AR 98-3(6), or the decision which

formed the basis for the Ruling, Dennard v. Secretary of Health and Human Services, 907 F.2d

598, 598-600 (6th Cir. 1990). Furthermore, plaintiff does not attempt to explain how the Early

decision applies to a prior determination regarding the nature of a claimant’s past relevant work.

“It is not sufficient for a party to mention a possible argument in a most skeletal way, leaving the

court to . . . put flesh on its bones.” McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997).

Accordingly, this claim of error is denied.

                    B.       The ALJ mishandled the treater’s opinions and plaintiff’s complaints3




2
    The Court notes that the Sixth Circuit decided Early on June 27, 2018, before ALJ Grit issued her decision.
3
 While plaintiff also contends that the ALJ “minimized” her complaints, these claims relate to the ALJ’s evaluation
of Dr. Edgar’s opinions and will be addressed as such.


                                                            7
    Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.819 Page 8 of 13




                 1.       ALJ Grit’s evaluation of Dr. Edgar’s opinions

                 Plaintiff contends that ALJ Grit improperly evaluated the opinion of Dr. Rick

Edgar, her treating neurologist. Dr. Rick Edgar opined that plaintiff could only occasionally use

her upper extremities, must occasionally lie down, and was capable of working only six hours of

an eight hour work day schedule. Plaintiff’s Brief at PageID.787; see PageID.731.4

                 A treating physician’s medical opinions and diagnoses are entitled to great weight

in evaluating plaintiff’s alleged disability. Buxton v. Halter, 246 F.3d 762, 773 (6th Cir. 2001).

“In general, the opinions of treating physicians are accorded greater weight than those of

physicians who examine claimants only once.” Walters v. Commissioner of Social Security, 127

F.3d 525, 529-30 (6th Cir. 1997). Under the regulations, a treating source’s opinion on the nature

and severity of a claimant’s impairment must be given controlling weight if the Commissioner

finds that: (1) the opinion is well-supported by medically acceptable clinical and laboratory

diagnostic techniques; and (2) the opinion is not inconsistent with the other substantial evidence

in the case record. See Gayheart v. Commissioner of Social Security, 710 F.3d 365, 375 (6th Cir.

2013); 20 C.F.R. § 404.1527(c)(2). Finally, the ALJ must articulate good reasons for not crediting

the opinion of a treating source. See Wilson v. Commissioner of Social Security, 378 F.3d 541,

545 (6th Cir. 2004); 20 C.F.R. § 404.1527(c)(2) (“[w]e will always give good reasons in our notice

of determination or decision for the weight we give your treating source’s opinion”).

                 ALJ Grit addressed the Dr. Edgar’s opinion as follows:

               Rick Edgar, M.D., a treating physician, opined in March 2018 that the
        claimant could occasionally lift and carry up to 10 pounds. At one time, the
        claimant could sit for 45 minutes to one hour, could stand 10 minutes, and walk 10
        minutes. In an eight-hour day, the claimant could sit a total of four hours, stand a

4
 Under the current regulations, which apply to claims filed on or after March 17, 2017, an ALJ weighs both treating
and non-treating medical evaluations based on how well they are supported by the remainder of the record. See 20
C.F.R. § 404.1520b. Because plaintiff filed her claim in 2014, the “treating physician rule” still applies.


                                                        8
Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.820 Page 9 of 13




   total of one hour, and walk a total of one hour. As for the remaining two hours not
   accounted for by sitting, standing, and walking, the doctor offered that time would
   be consumed by frequent position changes and lying down because of pain (Ex
   B17F).

            Dr. Edgar went on to opine the claimant could occasionally handle, finger,
   feel, reach overhead, and push/pull with both upper extremities, but never use foot
   controls. She could occasionally balance, stoop, kneel, and climb ramps and stairs,
   but never crouch, crawl, and climb ladders, ropes, or scaffolds. The doctor provided
   a number of occasional limitations related to environmental factors such as
   exposure to moving mechanical parts, operating a motor vehicle, pulmonary
   irritants, humidity and wetness, extreme temperatures, and vibration. Yet the
   claimant could have no exposure to unprotected heights. Dr. Edgar also stated the
   claimant could not walk over rough or uneven surfaces at a reasonable pace, but
   she did not need an assistive device for ambulation (Ex Bl7F). Finally, in a sworn
   statement, Dr. Edgar concurred with the attorney's statement that the claimant was
   going to testify to having to lie down periodically during the day for improvement
   of her symptoms (Ex B18F/4).

           I give the opinion of Dr. Edgar partial weight. The limitations expressed
   related to no climbing ladders, ropes, or scaffolds, no exposure to unprotected
   heights, and occasional exposure to vibration and extreme cold are consistent with
   her medical diagnoses and the medical evidence. Moreover, the overall indication
   the claimant was limited to the sedentary exertional level is generally consistent
   with the opinion of Dr. Brophy and the medical evidence. The claimant was
   observed with a normal gait and normal muscle strength on many occasions, which
   also supported Dr. Edgar’s opinion that no assistive device was necessary.

           However, there is an inconsistency in the doctor’s opinion in that he
   indicated the claimant could never use foot pedals, but then went on to state she
   could occasionally operate a motor vehicle. In addition, the claimant does not have
   upper extremity findings that would necessitate the limitations on handling,
   fingering, and feeling as described by the doctor. Overall, the medical evidence
   showed ongoing neck and low back problems along with some hip and ankle
   problems, which support some functional limitations. Considering the negative
   EMG results and normal or near normal strength, reflexes, and sensation findings
   on most examinations, even with the more recent mentions of positive straight leg
   raising on the left and the reduced cervical and lumbar range of motion documented
   in the record, a limitation to the sedentary exertional level is supported.

            Despite this, the limitation to only being able to sit, stand, and walk for a
   total of six hours in an eight-hour workday as described by Dr. Edgar not supported
   by the objective record through the date last insured. Her reports of having to lie
   down during the day or otherwise being unable to stay in one position, such as those
   she described in her testimony, are also unsupported by the objective record given
   the negative EMG and inconsistent examination results. Finally, the sworn

                                             9
  Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.821 Page 10 of 13




       statement specifically referred to discussions and examination findings occurring
       after the date last insured.

PageID.47-48.

                2.     Dr. Edgar’s March 28, 2018 opinions were relevant, at least in part, to
                       plaintiff’s condition as it existed prior to her date last insured

                ALJ Grit found that Dr. Edgar’s opinions were not supported by the medical

evidence because the doctor’s sworn statement specifically referred to discussions and

examination findings which occurred after plaintiff’s date last insured. “[I]nsured status is a

requirement for an award of disability insurance benefits.” Garner v. Heckler, 745 F.2d 383, 390

(6th Cir. 1984). Since plaintiff’s insured status for purposes of receiving DIB expired on

December 31, 2017, plaintiff cannot be found disabled unless she can establish that a disability

existed on or before that date. See id. “Evidence of disability obtained after the expiration of

insured status is generally of little probative value.” Strong v. Social Security Administration, 88

Fed. Appx. 841, 845 (6th Cir. 2004). “[P]ost-date-last-insured medical evidence generally has little

probative value unless it illuminates the claimant’s health before the insurance cutoff date.” Grisier

v. Commissioner of Social Security, 721 Fed. Appx. 473, 477 (6th Cir. 2018).

                As an initial matter, ALJ Grit did not identify the “discussions and examination

findings occurring after the date last insured” upon which Dr. Edgar relied. It is undisputed that

Dr. Edgar gave these opinions after plaintiff’s date last insured of December 31, 2017. The record

reflects that Dr. Edgar’s written opinion is March 28, 2018, and that the doctor gave his sworn

statement on that date. PageID.764-776. However, it appears that at least some of the Dr.’s

opinions related to plaintiff’s condition as it existed on or before the date last insured. Dr. Edgar’s

opinions are based upon “MRI” and “treatment notes” (PageID.767). The MRIs were from May

2017. PageID.583-585. Dr. Edgar generated treatment notes on September 6, 2017, which



                                                  10
  Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.822 Page 11 of 13




referenced the MRIs, plaintiff’s conditions (degenerative lumbar spinal stenosis, spinal stenosis in

the cervical region, cervical neuropathy, and lumbar radiculopathy), and treatment options which

included surgery. PageID.682-687. The record reflects that Dr. Edgar evaluated plaintiff’s

condition on February 14, 2018, at which time he reviewed the MRIs, plaintiff’s condition and

surgical options. PageID.757-762. These later treatment notes contain similar findings. There is

no documentation which indicates that plaintiff’s condition had deteriorated between September

6, 2017 and February 14, 2018. Given that Dr. Edgar’s opinions expressed in February and March

2018 were based upon plaintiff’s condition as it appeared in the May 2017 MRIs and the September

2017 treatment notes, his opinions appear relevant and useful to illuminate plaintiff’s condition as

it existed before the insurance cutoff date of December 31, 2017. See Grisier, 721 Fed. Appx. at

477. Based on this record, the ALJ should not have summarily rejected Dr. Edgar’s March 2018

opinions as irrelevant to plaintiff’s claim.

               2.      ALJ Grit’s evaluation of the EMG results

               By way of background, on January 4, 2016, Dr. Edgar noted that plaintiff had not

had EMGs in the neck, arms, legs, or back, and that he would like to get an EMG of her left arm

and leg. PageID.587, 590. It appears that she had the EMG with Dr. Gurden on February 3, 2016.

PageID.558. On February 22, 2016, Dr. Edgar stated that “[plaintiff’s] EMG was negative for

radiculopathy for both the arm and leg on the left.” PageID.593. As discussed, in March 2018,

Dr. Edgar opined that plaintiff required frequent position changes and “[l]aying down due to pain”

during an eight-hour workday (PageID.765). In her decision, ALJ Grit found that these restrictions

were unsupported by the objective record given the negative EMG and inconsistent examination

results. PageID.48. Plaintiff contends that the ALJ made an improper medical judgment in

interpreting her EMG results.



                                                11
  Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.823 Page 12 of 13




               “[T]he ALJ is charged with the responsibility of determining the RFC based on her

evaluation of the medical and non-medical evidence.” Rudd v. Commissioner of Social Security,

531 Fed. Appx. 719, 728 (6th Cir. 2013). However, ALJs are not physicians. “In making the

residual functional capacity finding, the ALJ may not interpret raw medical data in functional

terms.” Deskin v. Commissioner of Social Security, 605 F. Supp. 2d 908, 912 (N.D. Ohio 2008).

“The Commissioner’s determination must be based on testimony and medical evidence in the

record.” Rohan v. Chater, 98 F.3d 966, 970 (7th Cir.1996). In this regard, “the ALJ may not

substitute her own medical judgment for that of the treating physician where the opinion of the

treating physician is supported by the medical evidence.” Meece v. Barnhart, 192 Fed. Appx. 456,

465 (6th Cir. 2006).

               Here, ALJ Grit referred to “the negative EMG” as a specific reason to reject Dr.

Edgar’s opinion regarding plaintiff’s need to lie down and change positions. However, she did

not cite a physician’s opinion regarding the relevance of the EMG results to plaintiff’s physical

limitations. Under these circumstances, the Court concludes that ALJ Grit improperly interpreted

the EMG results in functional terms.

               ALJ Grit’s decision did not articulate good reasons for rejecting Dr. Edgar’s

opinions given on March 28, 2018.      Accordingly, the decision will be reversed and remanded

pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the Commissioner should re-evaluate

Dr. Edgar’s opinions set forth in the medical source statement (PageID.764-769) and the

transcribed statement (PageID.770-776).

               IV.     CONCLUSION

               For the reasons set forth in this opinion, the Commissioner’s decision will be

REVERSED and REMANDED pursuant to sentence four of 42 U.S.C. § 405(g). On remand, the



                                               12
  Case 1:19-cv-00604-RSK ECF No. 12 filed 09/21/20 PageID.824 Page 13 of 13




Commissioner is directed to re-evaluate Dr. Edgar’s opinions set forth in the medical source

statement (PageID.764-769) and the transcribed statement (PageID.770-776). A judgment

consistent with this opinion will be issued forthwith.



Dated: September 21, 2020                                /s/ Ray Kent
                                                         United States Magistrate Judge




                                                13
